DISSENTING OPINION BY
Judge PELLEGRINI.
There is no dispute that when Ernest E. Cope, M.D. (Provider) received a writ of summons from Morton Kayser and his wife, he knew it involved an action regarding his medical practice because he forwarded it to his med-mal carrier. There is also no dispute that under Section 715(a) of the Medical Care Availability and Reduction of Error (MCARE) Act,1 a physician who participates in the Medical Professional Liability Catastrophe Loss Fund (Fund) must notify the Fund within 180 days of receiving notice of the claim, and failure to notify, even when there is no prejudice to the Fund, precludes being indemnified by the Fund. Pennsylvania Medical Society Liability Insurance Company v. Medical Professional Liability Catastrophe Loss Fund, 577 Pa. 87, 842 A.2d 379 (2004).2 The only issue is whether a writ of summons is a “claim” that begins the 180-day requirement to notify the Fund. Because I believe it does, I respectfully dissent.
Provider first received a writ of summons on May 25, 2004, stating that he had been sued by his patient, Morton Kayser, but nothing more. On June 17, 2004, an amended writ of summons was filed adding Joanne Kayser as a plaintiff, but providing no facts or other details. Provider contacted Doctors’ Insurance Reciprocal on June 23, 2004, regarding the matter. Approximately 19 months later, on January 27, 2006, the Kaysers filed a civil complaint against Provider, in fact, alleging medical malpractice by Morton Kayser and claims of loss of consortium by his wife. On February 13, 2006, Provider’s insurance carrier sent the MCARE fund Department a C-416 Form requesting Section 715(a) coverage, i.e., medical malpractice coverage, for the claim filed by the Kaysers.
The Department denied Provider’s request because it was not timely relying on the date of the first summons and Section 715(a) which requires that a provider file a claim within 180 days of the date on which the notice of the claim is first given to the provider. On appeal, the Commissioner affirmed. The majority now reverses because it interprets Section 715(a) to mean that the 180 days begins to run when the provider receives “a claim” which is more than a “bare summons.” In other words, under the majority’s rationale, if a provider receives a notice from an attorney that it intends to sue for medical malpractice for treatment of a patient, without further information, until the provider has the “who, what and where” it is under no obligation to inform the Fund of the claim.
*1054I dissent because under the plain language of the Act, all that the Provider needs to know or have reason to know is that a med-mal claim is being brought against him, nothing more.
Section 715(a) of the Act provides, in relevant part, the following:
(a) General rule.-7f a medical professional liability claim against a health care provider who was required to participate in the Medical Professional Liability Catastrophe Loss Fund under section 701(d) of the act of October 15, 1975 (P.L. 390, No. Ill), known as the Health Care Services Malpractice Act, is made more than four years after the breach of contract or tort occurred and if the claim is filed within the applicable statute of limitations, the claim shall be defended by the department if the department received a written request for indemnity and defense within 180 days of the date on which notice of the claim is first given to the participating health care provider or its insurer.
(Emphasis added.)
Under the language of this provision— IF A MEDICAL PROFESSIONAL LIABILITY CLAIM AGAINST A HEALTH CARE PROVIDER — all that the provider must know is that he is being sued for medical malpractice. In another case involving a Section 715 notice requirement, Mercy Hospital/Mcare, MM03-04-015 (2005),3 the Insurance Commissioner correctly analyzed what is needed to be known for the 180 days to begin, stating:
The statute starts the clock simply upon “notice of the claim” without requiring that the notice be in a particular form. The statute thus contemplates any form of notice of a claim against the provider, which might include a demand letter, writ of summons, formal complaint or any number of other mechanisms as opposed to the formality and detail of a complaint. Further, the statute does not qualify what the notice must contain. Had the statute started the clock upon “notice of a qualified claim,” “notice that a claim qualifies under this section,” or even “notice of such a claim” (similarly to how the statute triggers Mcare’s defense obligation earlier in the section), an argument could be made that the statute at least is ambiguous as to what the notice must contain. However, “notice of the claim” is just that: notice of the claim. The writ of summons in the present case gave Mercy Hospital notice of the claim being asserted against it, and started the time in which it was required to report the claim to Meare. Adjudication and Order at 14.
Id. at 10.
In this case, once he received the writ of summons, Provider realized that a med-mal claim was being made against him and forwarded the writ to his insurance carrier (probably expecting that it would notify MCARE.) He simply cannot contend that he did not have notice that a claim was being made for medical malpractice. Because there is no dispute that Provider knew that the writ of summons was a notice of a claim, the writ begins the running of the 180-day requirement, and because the Fund did not receive notice within that period, the request by Provider for Section 715 relief was not timely received.
Accordingly, I would affirm the Insurance Commissioner.
Judge SIMPSON joins in this dissenting opinion.

. Section 715 of the MCARE Act, Act of March 20, 2002, P.L. 154, as amended, 40 P.S. § 1301.715(a).


. The Court was referring to the now repealed Section 605, 40 P.S. § 1301.605, which became Section 715.


. See Insurance Commissioner's Adjudication at 9.